       Case 5:19-cv-01194-FB-ESC Document 90 Filed 09/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


FRITZ JOHN HOEFLEIN III, RAUL                  §
SOLISIII, AARON AULD, JUAN A.                  §
BUSTAMANTEJR., JESUS E. FLORES,                §                SA-19-CV-01194-FB
RON JONES, DAVID MCDANIEL,                     §
MARIO MUNOZ, FERNANDO                          §
RICHARD, LARRY STANLEY, TONY                   §
G. ALANIZ, SHELDON ANDERSON,                   §
MIKE DAFFRON, LUIS GOMEZ,                      §
VICTOR M. JUAREZ, EDWARD SAN                   §
MIGUEL, WILLIAM R. STOLZ, JUAN J.              §
PENA, AARON ROBERGE, SERGIO                    §
ALVAREZ, ANDIE CRUZ, ROEL                      §
BARRERA, TRACY WOODSON,                        §
HERMAN CRUTCHER, LARRY                         §
WILHELM, TOBY B. LEDOUX, JESSE                 §
VERA, PEDRO GALLEGOS, BRUCE A.                 §
JOHNSON, HANK MOSER, BURTON                    §
BIENVENUE, ROBERT D. TAYLOR,                   §
RYAN BENN,                                     §
                                               §
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
CRESCENT DRILLING AND                          §
PRODUCTION, INC., CRESCENT                     §
DRILLING FOREMAN, INC.,                        §
                                               §
                  Defendants.                  §


                                           ORDER

       Before the Court in the above-styled cause of action are Defendants’ Limited Objections

to Order Denying Emergency Motion to Order Opt-In Period Closed and Strike Late Consent

Forms or, Alternatively, Set New Deadline for Closure of Opt-In Period [#88]. By their motion,

Defendants lodge certain objections to the Court’s September 11, 2020 Order denying

Defendant’s emergency motion to close the opt-in period in this collective action arising under

the Fair Labor Standards Act, 29 U.S.C. 201, et seq. (“FLSA”). Defendants request that the


                                              1
       Case 5:19-cv-01194-FB-ESC Document 90 Filed 09/29/20 Page 2 of 3




Court modify or remove certain language in the Order, which stated that “the Court admonished

Defendants’ counsel at the hearing” that emergency motions are reserved for true emergencies

and that nothing in Defendants’ motion addressed anything of an emergency nature.

       Defendants’ motion seems primarily concerned with the Court’s use of the word

“admonish,” which is sometimes used for the purpose of formal admonishment in the context of

a court-issued sanction. The Court clarifies here that the word “admonish” was used in the Order

in the ordinary sense of the word, which means “to express warning or disapproval to especially

in a gentle, earnest, or solicitous manner.”       See Merriam-Webster, https://www.merriam-

webster.com/dictionary/admonish (last visited Sept. 28, 2020). Defendants also argue that the

Court incorrectly referenced an oral admonishment given at the hearing regarding the styling of

Defendants’ motion as an emergency. The undersigned has reviewed the hearing transcript and

agrees with Defendants that there was no oral admonishment given on this issue and will

therefore remove this reference in the Order. Nonetheless, the undersigned will reiterate what

was written in the September 11, 2020 Order—that “emergency” motions are reserved for true

emergencies that if not addressed immediately are no longer remediable and that Defendants’

motion did not raise an emergency issue.

       IT IS THEREFORE ORDERED that Defendants’ Limited Objections to Order

Denying Emergency Motion to Order Opt-In Period Closed and Strike Late Consent Forms or,

Alternatively, Set New Deadline for Closure of Opt-In Period [#88] are SUSTAINED IN

PART. The Court will issue an amended order denying the emergency motion.




                                               2
Case 5:19-cv-01194-FB-ESC Document 90 Filed 09/29/20 Page 3 of 3




IT IS SO ORDERED.

SIGNED this 29th day of September, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                     3
